DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 3,035,730) in view of Sung (US 10,604,306).
In re claim 1: Walker et al. discloses an insert 8 for insertion into a cap 6 for a container 7, comprising: 

an insert 8 comprising: 
a main body 11; 5a sidewall surrounding the main body 11 and extending upwards to define a compartment 14; and a flange 9 extending outwardly from a top of the sidewall to engage the inner surface of the cap 6 (see figures 1 and 2 of Walker et al.). 
Walker et al. discloses the claimed limitations as discussed above with the exception of the following claimed limitation that is taught by Sung:
a lip 26 between the mating threads F/S and a bottom surface (bottom surface of 24) of the cap 20 for engaging a flange 14 of an insert 10 (see figure 1a of Sung)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the cap of Walker et al. with the flange insert lip 26 as taught by Sung in order to integrally couple the cap and insert together preventing accidental disengagement when in use (see col.6, ll.25-28 of Sung).
Walker et al. further discloses:
In re claim 2: the insert 8 is comprised of resilient material to allow the insert to 10deform to place the insert 8 within the cap 6 and to bias the flange 9 against the inner surface of the cap 6 to secure the insert within the cap 6 (see col.2, ll.11-14 and figure 1 of Walker et al.).
In re claim 3: any one or more of the main body 11, the sidewall, and the flange 9 are comprised of resilient material (see col.2, ll.11-14 and figure 1 of Walker et al.).
In re claim 4: the insert 8 is comprised of plastic and the plastic is any 15one of polyethylene, polyethylene terephthalate (PET), polypropylene (PP), low- density 
In re claim 5: the main body 11 defines apertures 12 to allow communication between the compartment 14 and the container 7 (see figure 1 of Walker et al.).
In re claim 6: the apertures 12 are any one of round, square, and 20rectangular (see figure 2 of Walker et al.).
In re claim 8: the flange 9 extends from the sidewall to provide clearance to mating threads on the cap 6 (see figure 1 of Walker et al.). 
Walker et al. in view of Sung further teaches:
In re claim 9: the lip (26 of Sung) on the inner surface retains a liner 15 and the flange 9 of the insert 8 fits between the lip (26 of Sung) and the liner 15.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Walker et al. in view of Sung for the same reason as discussed above in claim 1.
Walker et al. further discloses:
In re claim 10: the shape of the main body 11 is any one of a round, square, and rectangular (see figure 2 of Walker et al.).   
In re claim 11: 5In rthe main body 11 is any one of flat, concave, and convex (see figure 2 of Walker et al.).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 3,035,730) in view of Sung (US 10,604,306) and in further view of Brunk (US 6,986,807). Walker et al. discloses that the compartment 14 contains any one of a 
In re claim 7: a satchel 22 having any one of a humectant 14, a desiccant 14, an oxygen absorber 14, and an odor absorber 14 (see col.3, ll.20-36 of Brunk).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the desiccant of Walker et al. in view of Sung with a desiccant satchel as taught by Brunk in order to prevent the desiccant from accidentally entering the container or creating a mess if the insert is removed from the cap (see col.3, ll.20-36 of Brunk).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735